Citation Nr: 0525242	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  02-12 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for chronic lumbar strain, 
claimed as a back injury. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to May 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in June 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  This case was remanded in July 
2004 and now returns to the Board for appellate review. 

As in July 2004, the Board notes that in his substantive 
appeal (VA Form 9), received in September 2002, the veteran 
indicated that he wished to have a Board hearing before a 
Veterans Law Judge at the local VA office in Columbia, South 
Carolina.  Thereafter, VA received correspondence from the 
veteran stating that he wished to withdraw his request for a 
Travel Board hearing and have his claim for chronic lumbar 
strain forwarded to the Board for appellate review.  See 
38 C.F.R. 
§ 20.704(e) (2004). 

The Board also observes that the June 2002 rating decision 
denied service connection for post-traumatic stress disorder 
(PTSD).  The veteran thereafter pursued appellate review of 
this issue.  A November 2003 Decision Review Officer (DRO) 
decision granted service connection for PTSD and assigned an 
initial rating of 30 percent.  As this is a complete grant of 
the benefit sought on appeal, this issue is not before the 
Board.  The DRO decision also proposed a finding of 
incompetency.  In March 2004, the veteran responded that he 
was competent to manage his personal affairs, to include 
disbursement of funds.  He stated that his VA psychiatrist 
agreed that he could manage his affairs for VA purposes.  The 
veteran indicated that he would have his VA psychiatrist 
prepare a statement to that effect and he would submit it to 
the RO.  No further action has been taken regarding the 
proposal of incompetency and such continues to be referred to 
the RO for appropriate action.

Additionally, as noted in the July 2004 remand, in December 
2003, the veteran requested an increased rating for his PTSD 
and service connection for nerve damage to his legs, 
hypertension, gastroesophageal reflux disease (GERD), 
breathing problems, and an eye condition secondary to 
diabetes.  In January 2004, the veteran applied for a 100 
percent disability rating for his PTSD due to hospitalization 
for over 21 days, from October 15, 2003, to November 26, 
2003.  These matters continued to be referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claim decided herein.

2.  The competent medical evidence of record fails to 
demonstrate that any currently diagnosed back disorder, to 
include chronic lumbar strain, is related to in-service 
complaints, diagnoses, or X-ray findings pertinent to the 
back, a disease or injury which had its onset in, or is 
otherwise related to, service, and arthritis was not 
manifested within one year of service discharge. 


CONCLUSION OF LAW

Chronic lumbar strain, claimed as a back injury, was not 
incurred in or aggravated by the veteran's active duty 
military service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004)).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  In Pelegrini II, at 
121, the Court held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103A, 38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," under 38 
C.F.R. § 3.159(b).

The Board observes that the veteran filed his service 
connection claim in January 2002, after the enactment of the 
VCAA.  The RO's initial unfavorable decision was made in June 
2002, after the veteran had been provided notice of the VCAA 
provisions in March 2002, in accordance with Quartuccio and 
Pelegrini II, supra. 

In March 2002, the veteran was sent a letter explaining his 
role in the claims process and asking him to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to obtain evidence necessary 
to support the veteran's claim.  Specifically, VA would 
assist him in obtaining medical records, employment records, 
and records from other Federal agencies, to include VA 
medical centers and military hospitals.  Such letter also 
indicated that VA would request private treatment records, 
provided that the veteran completed VA Form 21-4142 
(Authorization and Consent to Release Information to VA).  
The veteran was also advised that he must provide enough 
identifying information so VA can request records from the 
proper person or facility and that it was still his 
responsibility to support his claim with appropriate 
evidence.  The letter specifically informed the veteran that 
evidence of a current disability and a nexus between such and 
service was necessary to establish service connection.  

Additionally, a letter sent to the veteran in July 2004, 
after the issuance of June 2002 rating decision, but before 
his claim was reconsidered in a June 2005 supplemental 
statement of the case, further advised the veteran of the 
VCAA provisions.  While such letter was sent after the 
initial unfavorable decision, the Court has set out that a 
claimant need only be provided VCAA notice and an appropriate 
amount of time to respond, followed by proper subsequent VA 
process.  See Pelegrini II at 120-123; see also 38 C.F.R. § 
20.1102 (2004) (harmless error); Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  

The July 2004 letter notified the veteran that VA was 
responsible for obtaining relevant records from any Federal 
agency, to include medical records from the military, VA 
hospitals, and the Social Security Administration.  He was 
also informed that VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency, to include 
records from state and local governments, private doctors and 
hospitals, and current and former employers.  The letter 
indicated that, for VA to request medical evidence from 
private doctors and hospitals, the veteran must submit a VA 
Form 21-4142, Authorization and Consent to Release 
Information to VA.  The veteran was informed that it was his 
responsibility to ensure that VA received all requested 
records that are not in the possession of a Federal 
department or agency.  The July 2004 letter specifically 
notified the veteran that he may submit evidence showing that 
his lumbar strain was incurred or was aggravated in service.  
Such evidence may be a statement from his doctor, containing 
the physical and clinical findings, the results of any 
laboratory tests or X-rays, and the dates of examinations and 
tests.  He was informed that he may also submit statements 
from other individuals who are able to describe from their 
knowledge and personal observations in what manner his 
disability has become worse.  Such letter again advised the 
veteran of the elements required for service connection.  
Moreover, with respect to the fourth element of notice, the 
July 2004 letter requested that the veteran inform VA if 
there is any other evidence or information that he believe 
would support his claim and, if such evidence or information 
is in his possession, to send it to VA.  

Additionally, while the June 2002 rating decision and August 
2002 statement of the case addressed whether new and material 
evidence had been received to reopen the veteran's claim of 
entitlement to service connection for chronic lumbar strain, 
the June 2005 supplemental statement of the case informed the 
veteran of the reasons for the denial of his claim on the 
merits and, in so doing, informed him of the evidence that 
was needed to substantiate the claim.  Specifically, such 
document advised the veteran that the evidence showed that 
his low back condition in service was acute and transitory in 
nature, resolving without residual, and, in order to 
substantiate his claim, he must provide evidence that shows a 
current disability, medical evidence linking the current 
disability to an in-service event, and evidence showing 
residuals or current disability.  The June 2005 supplemental 
statement of the case also included a recitation of the 
procedural history of the veteran's claim, adjudicative 
actions taken, the evidence received, and VA's duties to 
assist under 38 C.F.R. § 3.159, with reference to the 
relevant VCAA cites in the United States Code.  

In addition to the above-referenced documents, the veteran 
was afforded an opportunity to submit additional evidence and 
argument in support of his claim at a hearing before a 
Veterans Law Judge; however, the veteran withdrew his request 
for a Board hearing.  Therefore, for the foregoing reasons, 
the Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.

B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A. § 5103A (a), (b), and (c).  The veteran's service 
medical records, private medical records, and VA treatment 
records are contained in the claims file.  The veteran has 
not indicated that there are any relevant, outstanding 
records that need to be obtained for an equitable disposition 
of his claim, and, in September 2004, stated that he had sent 
all the  available information to date.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4)(i).  The veteran was afforded a VA 
examination in January 2005 for the purpose adjudicating his 
claim of entitlement to service connection for chronic lumbar 
strain.  The Board notes that such examination was conducted 
by a physician who considered factors relevant to the 
veteran's claim and that the examination report contains 
findings pertinent to the veteran's claimed back disability.  
The veteran has not submitted medical evidence that suggests 
such examination is inadequate for the purpose of deciding 
his service connection claim.  Moreover, after the complete 
claims file was reviewed, an addendum opinion was issued in 
May 2005.  Based on these facts, the Board concludes that the 
medical evidence of record is sufficient to decide the 
veteran's service connection claim and further examination is 
not necessary.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc) (observing that "the 
VCAA is a reason to remand many, many claims, but it is not 
an excuse to remand all claims."); Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (both observing circumstances as to when a remand 
would not result in any significant benefit to the claimant); 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby).  

Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for 
appellate review.

II.  Service Connection for Chronic Lumbar Strain, Claimed as 
a Back Injury

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown 
by affirmative evidence showing inception or aggravation 
during service or through statutory presumptions.  Id.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran contends that while on active duty in Vietnam, he 
injured his back, to include when he fell off a bridge, and 
thereafter, sought in-service treatment for back pain.  
Following his discharge from the military, the veteran claims 
that his back trouble has continued to the present time.  As 
such, he contends that service connection is warranted for 
chronic lumbar strain, which he claimed as a back injury.

The veteran's service medical records reflect complaints of 
lower back pain from February 1968 through April 1968.  
Specifically, in February 1968, a history of a lower backache 
for three months was noted.  There was no history of injury, 
but pain was present all the time.  There was no radiation 
toward the lower limb.  Upon physical examination, the 
veteran's back was hyperlordotic and X-rays showed 
transitional vertebrae at L6.  The physician noted, "pre-
spondylolisthetic?"  A diagnosis of hyperlordosis was 
recorded in March 1968, at which time it was noted that the 
veteran may have needed an anti-gravity cast.  An April 1968 
X-ray revealed a normal lumbar spine with lumbarization of 
S1.  The physician's notes also indicate that the X-ray 
revealed increased lordosis.  At his separation examination 
in May 1968, clinical evaluation of the spine and other 
musculoskeletal systems was normal.  

Post-service private medical records reveal that, in 1984, 
the veteran had impressions or diagnoses of questionable 
lumbar spine abnormality, questionable left L5 radiculopathy, 
and chronic lumbar strain.  Additionally, in June 2000, VA 
records reflect complaints of neck and shoulder pain.  In 
October 2000, the veteran was seen for complaints of back 
pain radiating down his left thigh for over a year.  An X-ray 
taken at that time revealed five lumbar type vertebrae along 
with a transitional lumbosacral vertebra and mild 
degenerative changes at the mid and lower lumbar spine.  The 
frontal view showed minimal scoliosis with convexity to the 
right.  In December 2000, the veteran was diagnosed with 
degenerative joint disease of the lumbosacral spine with 
radiculopathy of the left leg.  

A November 2003 VA record reflects a diagnosis of 
osteoarthritis of the spine with chronic low back pain.  A 
May 2004 record reflects complaints of aches and pain of 
joints, especially in the lower back.  A June 2004 CT of the 
lumbar spine, with a clinical history of worsening back pain 
with radiation down the left leg, revealed a complete disc at 
the S1-2 level with lumbarization of S1, greater on the 
right, with some spurring at the S1-2 level.  The L5-S1 disc 
space level showed asymmetry of the posterior elements with 
the larger facet joint being on the left.  There was no sign 
of impingement of the thecal sac or exiting nerve roots.  At 
L3-4 level, there was a diffuse disc bulge and mild spurring 
of the facet joint.  An X-ray of the lumbar spine showed 
lumbarization of S1 with degenerative changes involving the 
S1 joints.  A July 2004 physical therapy record shows that 
the veteran reported a longstanding history of low back pain 
since time overseas.  

At the veteran's January 2005 VA examination, it was noted 
that he was in the Marine Corps from 1966 to 1968 and worked 
in construction and textile until 1986.  He had not worked 
since such time.  The veteran stated that he fell from a 
bridge in 1968 in Vietnam and was placed on bed rest for one 
week.  He had no surgery, but used medications.  The veteran 
had no injections or physical therapy.  He carried a cane in 
his right hand and used a transcutaneous electrical nerve 
stimulation unit.  X-rays from December 2004 showed 
lumbarization of S1 mild and of L4-L5 and L5-S1.  There was 
also mild anterior lipping of L3 through L5.  X-rays taken in 
April 1968 showed lumbarization of S1.

The examiner noted that the veteran's service medical records 
showed multiple complaints of flank pain that was treated 
with medications.  X-rays were normal at the time, with the 
exception of the lumbarization.  There were no complaints of 
back pain at that time.  Currently, the veteran complained of 
pain that went up to his neck without true radiation.  He had 
pain in the paraspinous musculature with bending, stopping, 
and standing on concrete.  Walking for 15 minutes also gave 
the veteran pain.  The veteran did not play any sports at the 
time of the examination.

Following physical examination, the examiner diagnosed mild 
degenerative arthrosis with no evidence of previous injury or 
incident in the military that caused it.  The examiner noted 
that the veteran worked in labor jobs for 20 years post-
military and the findings of minimal degenerative arthrosis 
were consistent with those activities.  The examiner opined 
that there was no chronological connection with any flank 
pain in the military in 1968 to current complaints of the 
lumbar spine pain.  

In May 2005, a different VA physician reviewed the veteran's 
claims file as well as the January 2005 VA examination and 
offered an addendum opinion.  The May 2005 VA physician 
stated that the claims file revealed that the veteran had an 
episode of low back pain from February 1968 through April 
1968.  There was no injury reported in the claims file, 
although the veteran stated that he fell off a bridge.  The 
May 2005 physician stated that the remainder of the history 
and physical examination were identical to the January 2005 
report and the May 2005 physician agreed with the January 
2005 examiner's assessment.  

Although the veteran has a current diagnosis of degenerative 
joint disease of the lumbosacral spine, he is not entitled to 
presumptive service connection because there is no evidence 
that arthritis manifested to a degree of 10 percent within 
one year of his discharge from service.  Specifically, the 
veteran was discharged from active duty in May 1968 and the 
earliest medical evidence of record reflecting mild 
degenerative changes is dated in October 2000, with a 
diagnosis of degenerative joint disease of the lumbosacral 
spine recorded in December 2000.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

The veteran has current diagnoses of questionable lumbar 
spine abnormality, questionable L5 radiculopathy, chronic 
lumbar strain, degenerative joint disease of the lumbosacral 
spine with radiculopathy of the left leg, osteoarthritis of 
the spine with chronic low back pain, and mild degenerative 
arthrosis.  The Board observes that the veteran's service 
medical records reflect in-service treatment for lower back 
pain, a diagnosis of hyperlordosis, and X-ray findings of 
lumbarization of S1 and increased lordosis.  The remainder of 
the service medical records are otherwise negative for 
complaints, treatment, or diagnoses of back pain.  There is 
also no documentation that the veteran fell off a bridge and 
injured his back.  Also, at the veteran's May 1968 separation 
examination, clinical evaluation of the spine was normal.  
The recent VA examiners who evaluated the etiology of the 
veteran's back complaints opined that there was no connection 
between his current complaints and service.  The Board finds 
that any complaints of back pain the veteran may have had in 
service were acute and transitory and resolved without 
residual pathology. 

The record contains no competent medical opinion that the 
diagnosed back disorders are related to a disease or injury 
during service, or otherwise had their onset during service.  
Post-service medical records are negative for any reference 
to service as a cause of the veteran's current complaints.  
In fact, VA physicians in January 2005 and May 2005 found 
that there was no evidence that the veteran's current mild 
degenerative arthrosis was caused by injury or incident in 
the military and there was no chronological connection 
between the veteran's flank pain in the military in 1968 and 
his current complaints of lumbar spine pain.  As such, the 
evidence of a nexus between active duty service and claimed 
chronic lumbar strain is limited to the veteran's own 
statements.  This is not competent evidence since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Absent competent evidence of a 
causal nexus between the veteran's claimed chronic lumbar 
strain and service, he is not entitled to service connection.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for chronic lumbar strain.  As such, that 
doctrine is not applicable in the instant appeal and his 
claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for chronic lumbar strain, claimed as a 
back injury, is denied.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


